Citation Nr: 1133945	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability, effective July 12, 2005 through August 5, 2010.

2.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability, effective August 6, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1968.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the Veteran's rating from 10 percent to 20 percent for his service-connected hearing loss disability.  The AMC assigned an effective date August 6, 2010 for that increase.  However, because that rating did not represent a full grant of benefits sought on appeal, and because the Veteran did not withdraw his claim, the case was returned to the Board for further appellate action.

In March 2010, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.


FINDINGS OF FACT

1.  For the period from July 12, 2005 through August 5, 2010, the Veteran demonstrated Level VI hearing impairment in his right ear and Level III hearing impairment in his left ear.

2.  Effective August 6, 2010, the Veteran demonstrated Level VI hearing impairment in his right ear and Level IV hearing impairment in his left ear.



CONCLUSIONS OF LAW

1.  For the period from July 12, 2005 through August 5, 2010, the criteria were not met for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 (2010).

2.  Effective August 6, 2010, the criteria were not met for a rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for his service-connected hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In July 2005, VA received the Veteran's claim of entitlement to service connection for a hearing loss disability.  In a January 2006 rating action, the RO granted that claim and assigned a 10 percent rating, effective July 12, 2005.  The Veteran disagreed with that rating, and this appeal ensued.  

In January 2008, VA notified the Veteran of the information and evidence necessary to substantiate and complete his increased rating claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's records reflecting his VA treatment from July 2005 through June 2010; the report of an April 2006 Beltone Audiogram; the Veteran's records from the Social Security Administration; and the transcript of the March 2010 video conference with the undersigned Veterans Law Judge.  

In November 2005, April 2007, and August 2010, VA examined the Veteran to determine the nature and extent of impairment due to his service-connected bilateral hearing loss disability.  The VA examination reports show, generally that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the manifestation of his service-connected hearing loss disability, opined as to the reliability of the examination results, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory impairment, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory impairment is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

In certain situations, alternative rating tables may apply.  For example, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the numeric designation of hearing impairment will be based on puretone threshold results only.  38 C.F.R. § 4.85(c).  An alternative rating table may also apply when the puretone thresholds at 1000, 2000, 3000, and 4000 hertz are all 55 decibels or better.  38 C.F.R. § 4.86(a).  In addition, an alternative rating table may be used when the puretone threshold is 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(b).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Factual Background

During the Veteran's November 2005 VA examination, audiometric testing revealed the following puretone thresholds in decibels at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
15
65
70
75
LEFT
NA
15
65
70
75

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 76 percent in the left ear.

Following the November 2005 VA examination, the examiner concluded that the Veteran had normal hearing through 1000 hertz sloping to a severe high frequency sensorineural hearing loss, bilaterally.  The examiner noted that because the Veteran's hearing loss was sensorineural in nature, it could not be corrected through the use of medicine and/or surgery.  
During an evaluation by a private practitioner, an April 2006 Beltone Audiogram revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
65
80
80
80
LEFT
NA
45
70
70
80

Speech audiometry revealed speech recognition ability of 90 percent, bilaterally.  

In April 2007, the Veteran was reevaluated by VA.  Audiometric testing revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
70
80
85
LEFT
NA
25
75
75
85

After rounding, the puretone threshold average in each ear was 65 decibels.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 48 percent in the left ear.

In evaluating the results of the April 2007 VA examination, the examiner noted that despite being instructed and reinstructed on the test methods, the Veteran's responses had been inconsistent with respect to both the puretone test results and the results of speech reception testing.  Therefore, the examiner considered the results invalid for rating purposes.  The examiner recommended that the Veteran be retested and that the results again be evaluated for consistency.  The examiner stated that if the Veteran's responses remained unreliable, he should be retested at a different VA facility.

In January 2008, the Veteran was scheduled for an additional VA audiologic examination.  However, the Veteran called and cancelled that examination.  The evidence does not show the reason for that cancellation.  
During VA treatment in July 2009, it was noted that the Veteran wore a hearing aid in each ear.  He denied any new hearing changes.

In August 2010, the Veteran's service-connected hearing loss disability was reevaluated by VA.  Audiometric testing revealed the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
75
80
80
LEFT
NA
25
65
75
80

After rounding, the puretone threshold average was 65 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 66 percent in the right ear and 76 percent in the left ear.  

Following the August 2010 VA examination, the examiner concluded that bilaterally, the Veteran had normal hearing through 1000 hertz, sloping to moderately severe to severe sensorineural hearing loss from 1500 to 4000 hertz.  She noted, however, that the results of the speech reception testing had been inconsistent and, therefore, recommended that they not be utilized for rating purposes.  

Analysis

During his March 2010 video conference, the Veteran testified that the rating for his service-connected hearing loss disability did not adequately reflect the level of impairment caused by that disorder.  He stated that it was getting progressively worse and that he required the use of a hearing aid in each ear.  He testified that he could not hear on the phone and that his wife could not watch television with him, because he turned the sound up so high.  He also noted that his hearing loss posed a potential danger because he could not hear the sound of smoke alarms at home or the sound of emergency equipment when he was driving.  Therefore, he maintained that an increased rating was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the record discloses that due to the Veteran's inconsistent responses during his April 2007 VA examination, the examiner concluded that the Veteran's loss of hearing acuity could not be determined.  Similarly, the Veteran gave inconsistent responses to speech reception testing during his August 2010 VA examination.  As such, the Board finds results of the April 2007 VA examination and the results of the speech reception testing during the August 2010 VA examination to be of no force or effect in rating the Veteran's service-connected hearing loss disability.  

Notwithstanding the foregoing discussion, there are several audiologic test reports on file which have not been found to be unreliable:  the report of the November 2005 VA examination, the report of the April 2006 Beltone testing, and the report of the puretone audiometry performed during the August 2010 VA examination.  Taken together, they give a consistent picture of the Veteran's hearing loss disability since service connection became effective July 12, 2005.  Accordingly, they will be used to evaluate the Veteran's claim.

The threshold question is whether a rating in excess of 10 percent is warranted  for the Veteran's hearing loss disability for the period from July 12, 2005 through August 5, 2010.  Audiometric testing performed during the November 2005 VA examination revealed a puretone threshold average (after rounding) of 56 decibels in each ear.  When considered with the measured speech recognition ability of 82 percent in the right ear and 76 percent in the left ear, the Veteran's hearing impairment translates to Level IV hearing bilaterally.  38 C.F.R. § 4.85, Table VI.  Under the applicable rating table, such findings warrant a 10 schedular rating.  38 C.F.R. § 4.85, Table VII.  

The report of the private audiometric tests in April 2006 reveal a pure tone threshold average of 76 decibels in the right ear and 66 decibels in the left ear, with speech recognition ability of 90 percent, bilaterally.  In view of the criteria applicable to assigning numeric designations based on the puretone threshold averages and speech discrimination scores, such findings translate to Level III hearing impairment, bilaterally.  38 C.F.R. § 4.85, Table VI.  When combined, those levels do not warrant a schedular rating in excess of 10 percent for the Veteran's service-connected hearing loss disability.  38 C.F.R. § 4.85, Table VII.  

On further evaluation, the Board notes that the results of the Veteran's April 2006 Beltone Audiogram reveal a puretone threshold above 55 decibels in the right ear at all of the applicable hertz levels.  As such, they meet the criteria for the use of an alternative table for rating the Veteran's right ear.  38 C.F.R. § 4.86(a).  Under Table VIA, a puretone threshold average of 76 is compatible with Level VI hearing impairment.  However, even when that level of hearing impairment is combined with the Level III hearing impairment in the left ear, the Veteran's hearing loss disability still does not warrant a schedular rating in excess of 10 percent.  38 C.F.R. § 4.85, Table VII.  

In light of the foregoing discussion, the Board finds that the Veteran's 10 percent schedular rating was correct for the period from July 12, 2005 through August 5, 2010.  Accordingly, that rating is confirmed and continued, and that portion of the appeal is denied.

The next question is whether the Veteran meets the criteria for a rating in excess of 20 percent, effective August 6, 2010.  As noted above, the VA examiner concluded that the results of the August 2010 speech reception testing were not valid for rating purposes.  Therefore, the Board is constrained to rate the Veteran's hearing impairment solely on the basis of the puretone thresholds found during that examination.  38 C.F.R. § 4.85(b).  

The puretone threshold of 65 decibels in the right ear translates to Level V hearing impairment, while the puretone threshold of 61 decibels in the left ear translates to Level IV hearing impairment.  38 C.F.R. § 4.85, Table VIA.  When combined those levels of hearing impairment warrant a 10 percent schedular evaluation.  38 C.F.R. § 4.85, Table VII.  However, that does not end the inquiry.  Consideration must also be given to alternative rating tables, because the puretone threshold in the Veteran's right ear is below 30 at 1000 hertz and above 70 at 2000 hertz.  38 C.F.R. § 4.86(b).  Although the Veteran still has Level V hearing impairment in his right ear under 38 C.F.R. § 4.85, Table VIA, that numeral is elevated to the next higher Roman numeral, Level VI.  38 C.F.R. § 4.86(b).  Despite that elevation, the combination of Level VI hearing impairment in the right ear and Level IV hearing impairment in the left ear warrants no more than a 20 percent schedular evaluation.  38 C.F.R. § 4.85, Table VII.  Therefore, a 20 percent rating is warranted for the period effective August 6, 2010.  Accordingly, an increased rating is not warranted, and that portion of the appeal is also denied.  

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected hearing loss disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected hearing loss disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for that disorder nor does it show a marked interference with employability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In sum, the evidence does not support the proposition that the Veteran's hearing loss disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent is denied for a bilateral hearing loss disability, effective July 12, 2005 through August 5, 2010.

Entitlement to a rating in excess of 20 percent is denied for a bilateral hearing loss disability, effective August 6, 2010.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


